The plaintiff in error, Orson L. Early, was tried and convicted in the county court of Oklahoma county in September, 1911, on a charge of having unlawful possession of intoxicating liquors with intent to sell the same, and his punishment fixed at a fine of two hundred and fifty dollars and imprisonment in the county jail for a period of ninety days. The appeal was filed in this court on December 30, 1911. Briefs were filed by the state on May 24, 1912. No briefs have been filed on behalf of the plaintiff in error and no appearance made for oral argument. The record has been examined for fundamental error and, none appearing, the judgment of the trial court is affirmed.